Title: To George Washington from Henry Laurens, 4–5 June 1778
From: Laurens, Henry
To: Washington, George


                    
                        Sir.
                        York Town [Pa.] 4th[–5] June 1778
                    
                    Since my last under the 31st May, I have had the honor of presenting Your Excellency’s sundry favours of the 21st 28th 28th & 31st Ulto & 1st Instant. these are dispersed in the hands of Committees and at present I have only to forward to Your Excellency, the undermentioned papers.
                    
                        1. Establishment of the American Army by Acts of Congress of the 28th & 29 May & 1st June—about 200 Copies. in two Bundles—Your Excellency will be pleased to make the necessary distribution in the Army at Valley forge.
                        2. about 500 Copies of the Oath of Abjuration &c. if Your Excellency shall find it necessary to call for more of these, be pleased to give me an early intimation, in order to set the press to work.
                    
                    Copies of the Establishment of the Army, I mean to transmit to morrow to General Gates, General Sullivan & General Heath, & have already sent a few to the president of south Carolina. to General Howe  & General Moultrie I have requested the president to order Copies in both Gazettes at Charles Town—& I presume all the printers in the several states will adopt them to fill up a part of their respective publications—If any further step shall appear to be necessary I request Your Excellency will be pleased to direct me. I intend to morrow to send Copies to Maryland Virginia & North Carolina & in due course to each of the United States, these, tho’ in the line of my Duty may appear to be works of supererogation, since Your Excellency as Commander in Chief will I presume give them all the circulation that is necessary, & also that a Mode must still be adopted for carrying the arrangment into Execution in the mean time these will serve at least for general information, & being without special direction from Congress I have done what appears to be inoffensive. I have the honour to be With the highest Esteem & Respect sir Your Excellency’s Most obedient & humble servant
                    
                        Henry Laurens, President of Congress
                    
                    
                        5th Inclosed Your Excellency will find an Act of Congress of yesterday for carrying the Establishment of the Army into Execution. Your Excellency’s favor of the 2d is come to hand & presented.
                    
                